ROSE, Circuit Judge
(dissenting). It matters not that the impressions which the record has made upon my mind as to the way in which the bank was managed before its doors were closed and as to its condition at the time of such closing differ from those which my brethren have formed. The guilt or innocence of the defendant of the things charged against him does not depend upon which view is correct as to those matters. No one questions that in 1920 and 1921 the banks of the country generally were under great strain, which was most severe in the agricultural states. It is largely because experience has shown that such conditions come now and then, as they did, for example, in 1857, 1873, and 1893, and that it is impossible for most men to foresee when they will manifest themselves, that national banks are forbidden to lock up their assets in loans upon real estate, or tb loan more than 10 per cent, of their capital and surplus to any one business. The Comptroller of the Currency cannot know whether a bank is transgressing in such respects, unless the entries upon its books and the reports he receives from it tell the truth.
When, as in the instant ease, the attention of the head of a bank is called to a violation of the law, and he, without altering the facts complained of, so manipulates his entries as to make it appear that the order of the Comptroller has been complied with, the common sense of the situation is that which has been done was with the intent to deceive the Comptroller, and, if the jury so finds, I think its verdict should stand. It is possible, though improbable, that a man might be president of a bank and honestly suppose that the law and regulations on these matters were concerned merely with the form given the transaction, and not with its substance, and if upon the whole evidence the jury entertain a reasonable doubt as to whether the accused official had any intention to deceive, they should acquit him, but that is a question upon which they are entitled to pass.
In the instant case the entries on the books and in the reports to the effect that certain persons owed the bank money, when they did not and never had done so, was not the making of a true entry of any transaction proper or improper, but was merely a false statement of what had taken place, and of what in consequence the state of the bank was.
Nor can I persuade myself that when the issues before the jury were, first, Was the entry false? and second, Was it intended to deceive? it made any difference whether the defendant before doing what he did consulted some other banker. In my judgment the record shows that the defendant had a fair trial, that there were no prejudicial errors in the rulings or instructions of the court, and that the judgment below should be affirmed.